In denying the petition for modification of the judgment it is proper to say that the question whether the decree had in the proceeding under section 1723 of the Code of Civil Procedure is conclusive against such of the persons interested in the estate of Cornelia A. Chase, deceased, as actually appeared in that proceeding and submitted themselves to the jurisdiction of the court, while not conclusive against other persons interested who did not appear, has not been argued by counsel for any party, or considered by the court. There is nothing in the opinion that can be taken as foreclosing this question in future proceedings in this cause.
The petition for a modification of the opinion is denied. *Page 559